IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MIRANDA L. RICHARDS,1                       §
                                                §
          Petitioner Below,                     §   No. 375, 2021
          Appellant,                            §
                                                §   Court Below–Family Court
          v.                                    §   of the State of Delaware
                                                §
    DAVID BRIGGS (deceased),                    §   File No. CK18-02944
                                                §   Pet. No. 21-20899
          Respondent Below,                     §
          Appellee.                             §


                               Submitted: December 14, 2021
                                Decided: December 21, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                            ORDER

         After careful consideration of the notice of interlocutory appeal, the

supplemental notice of appeal, and their exhibits, it appears to the Court that:

         (1)     On August 31, 2021, Miranda Richards filed a Petition to Enforce a

July 29, 2019 Stipulation Agreement and Order, as modified on October 21, 2020

(the “Stipulated Order”) regarding certain real property (the “Marital Home”)

against her ex-husband, David Briggs, in the Family Court. Under terms of the

Stipulated Order, Briggs conditionally retained the Marital Home, which is subject



1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
to two mortgage liens. Following Briggs’ death on November 6, 2021, Richards

filed an emergency motion and affidavit for ex parte authority to sell the Marital

Home. Richards argued that the immediate sale of the Marital Home was desirable

because the value of the Marital Home is currently being diminished by growing

mortgage debt attributed to Briggs’ default on the Marital Home’s mortgages. By

order dated November 18, 2021 (the “Order”), the Family Court denied the

emergency motion, noting that trial on the Petition to Enforce the Stipulated Order

was scheduled for March 15, 2022, and finding that further interim relief was not

warranted.

       (2)    On December 1, 2021, Richards asked the Family Court to certify an

interlocutory appeal from the Order under Supreme Court Rule 42. Richards

maintained that interlocutory review of the Order is appropriate because appellate

review will stop further erosion of the value of the Marital Home. Richards also

argued that interlocutory review of the Order would serve the considerations of

justice. Briggs’ attorney of record2 opposed the application.

       (3)    On December 13, 2021, the Family Court denied the application. The

Family Court considered the Rule 42(b)(iii) factors and concluded the Order did not

meet any of the criteria warranting interlocutory review. Noting that Briggs’ death



2
 At the time, neither the respondent nor the petitioner had requested the substitution of a party
because of Briggs’ death under Family Court Civil Procedure Rule 25(a).

                                               2
had not extinguished his claims or his defenses under the Stipulated Order, the

Family Court found that the interests of justice weighed in favor of permitting the

respondent’s estate, heirs, or beneficiaries an opportunity to join as a party to the

Family Court proceedings and assert those claims and defenses.

          (4)      We agree with the Family Court that interlocutory review is not

warranted in this case. Applications for interlocutory review are addressed to the

sound discretion of the Court.3 In the exercise of its discretion and giving due weight

to the Family Court’s analysis, this Court has concluded that the application for

interlocutory review does not meet the strict standards for certification under Rule

42(b). Exceptional circumstances that would merit interlocutory review of the Order

do not exist in this case,4 and the potential benefits of interlocutory review do not

outweigh the inefficiency, disruption, and probable costs caused by an interlocutory

appeal.5

          NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED.

                                         BY THE COURT:


                                         /s/ Karen L. Valihura_____________
                                         Justice

3
    Del. Supr. Ct. R. 42(d)(v).
4
    Del. Supr. Ct. R. 42(b)(ii).
5
    Del. Supr. Ct. R. 42(b)(iii).
                                           3